1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 PHILLIP C. REIMERS and SHARON
 8 L. REIMERS,

 9          Plaintiffs-Appellees,

10 FARMERS INSURANCE COMPANY
11 OF ARIZONA,

12          Plaintiff-in-Intervention,

13 v.                                                                                     No. 30,347

14   MARK OLVER d/b/a MARK
15   OLVER CONSTRUCTION, LLC,
16   and DEBORAH OLVER d/b/a
17   MARK OLVER CONSTRUCTION,
18   LLC,

19          Defendants-Appellants,

20 and

21 BECKY MITCHENER, KAY MILLER,
22 and STEINBORN GMAC REAL ESTATE,

23          Defendants,

24 MARK OLVER and DEBORAH OLVER,

25          Third-Party Plaintiffs,
 1 v.

 2   HECTOR PACHECO d/b/a INFINITY
 3   ROOFING, BENINGO FLORES d/b/a
 4   DURANGO PLASTERING, and
 5   GONZALO RAYOS d/b/a MAJESTIC
 6   BUILDERS,

 7        Third-Party Defendants.

 8 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 9 Jerald A. Valentine, District Judge

10 Filosa & Filosa
11 Mark A. Filosa
12 Truth or Consequences, NM

13 for Appellees Reimers

14 O’Brien & Ulibarri, PC
15 Daniel O’Brien
16 Albuquerque, NM

17 for Plaintiff-in-Intervention

18 Hatcher & Tebo, P.A.
19 Scott P. Hatcher
20 Santa Fe, NM

21 William A. Walker, Jr., PC
22 William A. Walker, Jr.
23 Las Cruces, NM

24 for Appellants

25 Dixon, Scholl & Bailey, P.A.
26 Gerald G. Dixon
27 Albuquerque, NM

                                    2
 1 for Defendants


 2 Hector Pacheco
 3 Las Cruces, NM

 4 Pro Se Third-Party Defendant

 5 Gonzalo Rayos
 6 Las Cruces, NM

 7 Pro Se Third-Party Defendant

 8                           MEMORANDUM OPINION

 9 SUTIN, Judge.

10        Summary dismissal was proposed for the reasons stated in the notice of

11 proposed summary disposition. No memorandum opposing summary dismissal has

12 been filed and the time for doing so has expired.

13        DISMISSED.

14        IT IS SO ORDERED.



15                                        __________________________________
16                                        JONATHAN B. SUTIN, Judge

17 WE CONCUR:


18 ______________________________
19 LINDA M. VANZI, Judge



                                            3
1 ______________________________
2 TIMOTHY L. GARCIA, Judge




                                   2